Citation Nr: 0511944	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  03-32 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to July 
1986.  The veteran died in September 2001.  The appellant is 
the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The RO received additional evidence prior to the transfer of 
the case to the Board but failed to issue an SSOC with regard 
to this evidence.  An SSOC will be furnished to an appellant 
and his or her representative, if any, if additional 
pertinent evidence is received that has not been considered 
in the Statement of the Case or a prior SSOC.  See 38 C.F.R. 
§ 19.31(b) (2004).  When evidence is received prior to the 
transfer of a case to the Board an SSOC must be furnished to 
the appellant and his or her representative, if any, as 
provided in 38 C.F.R. § 19.31 unless the additional evidence 
is duplicative or not relevant to the issue on appeal.  38 
C.F.R. § 19.37(a) (2004).  Along with its May 2004 Statement 
of Accredited Representation in an Appealed Case, the 
appellant's representative submitted a medical abstract that, 
according to the veteran's representative, indicates that 
benign granulomas can precede pulmonary adenocarcinoma.  This 
evidence is relevant to the issue on appeal.  Therefore, on 
remand, the RO must review the additional evidence, received 
both at the Board and at the RO, and prepare an SSOC.

Further, the Board notes that although the RO requested 
records from the Orlando Regional Medical Center and the 
Leesburg Regional Medical Center, responses from those 
facilities do not appear to have been obtained.  Records of 
treatment of the veteran at those facilities have been 
obtained from other sources; however, it is unclear whether 
those records are complete.  An additional attempt to obtain 
records directly from these facilities should be made.  
38 C.F.R. § 3.159(c)(1), (e)(1) (2004).

The appellant's representative has noted that the veteran 
retired from the military, and suggested that it should be 
determined whether he sough treatment in a military hospital 
after he retired.  A review of the claims folder shows no 
medical records from 1986 until late 2000.  The appellant 
should be asked to provide information regarding the 
veteran's treatment following service discharge.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on her 
part.

1.  Ask the appellant to identify any 
treatment records from private, military, 
or VA sources who provided medical care 
to the veteran after his retirement from 
service through the end of 2000.  VA has 
provided her with a list of the evidence 
it has obtained in the statement of the 
case and duplicate records need not be 
submitted.  

2.  After securing any necessary release, 
obtain records of treatment of the 
veteran from the sources provided by the 
appellant including records from the 
Orlando Regional Medical Center in 
January 2001 and at the Leesburg Regional 
Medical Center in February 2001.

3.  Review the record again.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case to the appellant and her 
representative and give them the 
opportunity to respond thereto.  The SSOC 
should set forth all pertinent laws and 
regulations and should include a 
discussion of the application of those 
laws and regulations to the evidence, 
including all evidence received after the 
after the last SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


